DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Remarks

This Action is responsive to the Amendments and Remarks filed on 09/13/2021. Claims 1, 3, 9, 10, and 12-19 are amended, No Claims are canceled. Accordingly, Claims 1-20 are currently pending.

In response to the argument and amendment made to the claim limitation: “receivinq, by the first client device, a user input to access the file content of the first file via a request directed to the stub file stored on the local storage of the first client device;  intercepting, by an operating-system-level component of the first application executing on the first client device, the request directed to the stub file, and redirecting, to the service computing device, the request directed to the stub file as a request for the file content of the first file” 

With respect to amended claim limitation of above in claim 1 and claim 15, Examiner relies on a new reference Besen et al. US 2013/0282830 which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection.

Furthermore, Examiner is no longer rely on teachings of Ancin et al., US 9,251,114 B1  in this office action because, he found combined 

Moreover, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10, 16, and 18 recites the limitations: “.. receiving an additional user input at the first client device”. It is unclear as to what “additional” is referring or based on.


Claim Rejections - 35 USC§ 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 14, 15,  are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. US 2015/0039557, hereinafter Howard in view of Besen et al., US 2013/0282830, hereinafter Besen.

As per claim 1, (Currently Amended) A system comprising: (Howard discloses configuring a client devices (i.e., “a first client device”) in a cloud-based file synchronization (i.e., “service computing device”) service) 
a service computing device; and a first client device associated with a first user and able to communicate with the service computing device over a network;
(Howard [0003] A method and/or computer system shares state scope data among client devices in a cloud-based file synchronization service, where the client devices are intermittently connected to the cloud-based file synchronization service.)

(Howard discloses a method of installing an application on a client device where application has a state scope cloud base data for performing cloud-base file synchronization (i.e., “executing a first application to perform operations”) service) 

the first client device configured by executing a first application to perform operations comprising:  
 
(Howard [0038] 1. “.. wherein the shared state scope data file describes data entries into a shared application that is running on both the first client device and the second client device, wherein the staging area is partitioned to segregate state scope data that is device-specific from state scope data that is application-specific, and wherein the first client device and the second client device are intermittently connected to and disconnected from the cloud-based file synchronization service”)

(Howard discloses a method of synchronizing the first client cloud-based file by transmitting a request to the second client device for the updated shared state scope data (i.e., “the file system including a change to a first file received by the service computing device from a second client device associated with a second user”) sending, by the first client device, to the service computing device, a request for information related to a change a file system; receiving, by the first client device, from the service computing device, a list of one or more changes to the file system including a change to a first file received by the service computing device from a second client device associated with a second user;
(Howard par. [0003] In response to a first client device requesting a current version of shared state scope data from a second client device, the cloud-based file synchronization service transmits a request to the second client device for the updated shared state scope data. The updated shared state scope data is stored in the cloud-based file synchronization service, and then transmitted to the first client device.)

(Howard discloses an example of dropbox application supporting storage of a shared state scope data file of a first client device and a second client device via cloud-based storage system)

 receiving, by the first client device, from the service computing device, the file content of the first file in response to the redirected request for the file content of the first file; and responding to the user input based on receipt of the file content of the first file from the service computing device. 

(Howard [0024] “With reference now to FIG. 2, a high level flow chart of one or more steps taken by one or more processors for sharing state information between clients is presented. After initiator block 200, a staging area for a state scope data store is provided within a cloud-based file synchronization service. In one embodiment, the cloud-based file synchronization service is known as a "drop box", which allows multiple client devices to access a same storage file on a network. The state scope data store resides within the cloud-based file synchronization service that supports storage of a shared state scope data file of a first client device and a second client device.”)

With respect to claim 1, Howard does not explicitly disclose detail steps for synchronizing changes of file contents between the client and service computing device (i.e., cloud storage)
 
 at least one of adding or updating, by the first client device, metadata for a stub file stored on a local storage on the first client device based at least partially on the received list of one or more changes, the stub file corresponding to the first file and including a stub data structure stored on the first client device, wherein file content of the first file, is stored by the service computing device at a storage over the network;

However, Besen discloses methods of create/modify electronically stored files within folder (e.g., “partially on the received list of one or more changes”) with cloud storage service filesystem by synchronizing folder contents (i.e., “file content of the first file, is stored by the service computing device at a storage over the network”) between the home computer and cloud storage for sharing with others. (See Besen FIG.2 element 212, 212a, 212b, 212c)

    PNG
    media_image1.png
    708
    913
    media_image1.png
    Greyscale

(Besen [0074] “With such operations a user may advantageously create/modify electronically stored files within folder 212a maintained within Cloud storage services 230 FileSystem and those created/modified electronically stored files are replicated /synchronized to folders 212, 212b, 212c resident on home computer 210, laptop computer 250 and work computer 260, respectively. In this manner, electronically stored files may be created in the Cloud 220”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Besen into the system of Howard for the advantageous purpose of providing cloud-based content sharing service with other users by effectively managing electronically stored files that may simultaneously reside on numerous computers, systems and devices, dramatically improving user experiences on sharing contents online. (See also Besen par. [0007] and Howard par. [0002])

(Furthermore, Howard does not explicitly discloses steps for identifying the event of local (client) file system access being intercepted, by an operating-system-level component of the first application executing on the first client device)

 receivinq, by the first client device, a user input to access the file content of the first file via a request directed to the stub file stored on the local storage of the first client device;  intercepting, by an operating-system-level component of the first application executing on the first client device, the request directed to the stub file, and redirecting, to the service computing device, the request directed to the stub file as a request for the file content of the first file; 

However, Besen discloses a method of identifying change events associated with a local file system (i.e., “stub file stored on the local storage of the first client device; intercepting, by an operating-system-level component”) into higher order change events (i.e., “redirecting, to the service computing device”) that are then used to effect sharing and synchronization (i.e., “request directed to the stub file as a request for the file content of the first file”) of electronically stored files between a client file system and a cloud file system.
 (Besen [0015] Still another exemplary aspect of the present disclosure includes the aggregation of change events associated with a local file system into higher order change events that are then used to effect sharing and synchronization of electronically stored files between a client file system and a cloud file system.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Besen into the system of Howard for the advantageous purpose of providing cloud-based content sharing service with other users to participate working on a project within an organization or simply sharing media with other members of family or friend, which enhance user experiences on exchanging information among the party members.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Besen into the system of Howard because, they are analogous art as being directed to the same field of endeavor, the method of sharing contents over cloud-based file system.  (See Howard Abstract and Besen Abstract)

Claims 2, 3, 5, 6, 10, 11, 12, 13, 17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Besen and further in view of Habouzit et al. US 2015/0347552, hereinafter Habouzit.

As per claim 2.  (Previously Presented) The system as recited in claim 1, wherein adding or updating the metadata for the stub file comprises 
Howard in combination with Besen does not explicitly disclose: storing a hash value in association with the stub data structure, wherein the hash value is based on a most recent version of the file content for the first file and the hash value is received with the list of one or more changes to the file system. 
However, Habouzit discloses a method of comprising snapshot of user data includes a specific version of the metadata for a document or directory and a hash of each file or directory (e.g., “the hash value is based on a most recent version of the first file content”) 
(Habouzit  “6. The method of claim 1, wherein the first snapshot of user data comprises synchronization metadata including: a tag for each file or directory in the user data that identifies a specific version of the metadata for a document or directory, one or more file identifiers for each file or directory, and a hash of each file or directory.”)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Habouzit to identify a specific version of the metadata for a document or directory because it allows system maintain changes of file system by archived versions of filesystem, which results significant improvement of the security of user data.

As per claim 3. (Currently Amended)  The system as recited in claim 1, wherein the stub data structure further includes at least one of:  (Howard in combination with Besen does not explicitly discloses) a software version indicator of software used to create the stub file, or an indicator as to whether the file content of the first file corresponding to the stub file is also stored in the local storage on the first client device.  

However, Habouzit discloses a method of configuring metadata server 110 include resolving conflicts resulting from different versions of a software that generated a data set (e.g., “a software version indicator of software used to create the stub file”). For instance, synchronization system manager 160 can provide software updates and patches to the metadata server 110 to adapt the document for use with both old and new versions of data set:
(Habouzit [0027] Managing the metadata server 110 can include providing software to the metadata server 110 to resolve conflicts between various versions of data sets of a user, including conflicts resulting from different versions of a software that generated a data set. For example, if one client device of a user, e.g. 151, has word processor software that is version 2.0, and the user generates a word processing document using that client device and software, and the document is later downloaded using the synchronization system 100 to a different client device of the user, e.g. 152, having version 1.0 of the word processor software, the version 1.0 software may not be able to open and/or edit the document that was generated by software version 2.0. Synchronization system manager 160 can provide software updates and patches to the metadata server 110 to adapt the document for use with both.)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Habouzit to identify a specific version of the metadata for a document or directory because it allows system maintain changes of file system by archived versions of filesystem, which results significant improvement of the security of user data.

As per claim 4. (Previously Presented) The system as recited in claim 1, (Howard does not explicitly discloses a method of comprising metadata with a file size, a file modification time, a file path, or a file version)
wherein adding or updating the metadata for the stub file comprises adding or updating metadata values for the first file in the file system, the metadata values comprising at least one of: a file size, a file modification time, a file path, or a file version.
However, Besen discloses a method of using metadata about a file to store information such as file type, version and name including a path associate with the file.
(Besen [0158] “Finally, filenames are generally metadata about a file. Frequently filenames are strings used to identify (preferably--uniquely) the file electronically stored in a file system. Oftentimes, filenames include additional components namely a path associated with the file, a name associated with the file, a type associated with the file, and a version associated with the file”)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Besen, including information about file name and version because it provides current status of synchronization between remote and local file system, which enhances user experiences.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Besen into the system of Howard because, they are analogous art as being directed to the same field of endeavor, systems and methods for providing clients access to files via a remote cloud storage system.

As per claim 5. (Previously Presented) The system as recited in claim 1, (Howard and combined references does not explicitly discloses) wherein sending the request for information includes sending a token with the request, the token including a file system identifier of the file system, and a prior transaction identifier that identifies a file system change that has already been processed by the first client device.  

However, Habouzit discloses a method of using the client synch token for identifying any changes in the synchronization corresponding to each time that a synchronization operation was performed (e.g., “a file system identifier of the file system, and a prior transaction identifier that identifies a file system change”) between remote and client device: 
(Habouzit [0036] The server synch metadata 115 can have a synchronization token ("server synch token") for each time a synchronization operation was performed between the synchronization system 100 and a client device 150. The server snapshot 120 of synchronization meta on each client device 150 can have a synchronization token ("client synch token") corresponding to each time that a synchronization operation was performed between the synchronization system 100 and the client device 150.
Habouzit [0042] If the downloaded server synch token is more recent than the client synch token, then in operation 325 the client device 150 can download changes in the synchronization metadata from the remote metadata server 110 that have occurred since the time of the client synch token.)

Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habouzit, a method of using the client synch token for identifying any changes in the synchronization to identify each transaction executed for the changes of file system as the result.

As per claim 6. (Original) The system as recited in claim 5, wherein the token was received from the service computing device with a previous list of one or more changes to the file system, the operations further comprising 
Howard in combination with Besen does not explicitly discloses: receiving, with the list of one or more changes to the file system, another token that includes an updated transaction identifier.  
However, Habouzit discloses a method of using “server synch token” and “client synch token” (e.g., “another token”) that corresponding to each time that a synchronization operation was performed (e.g., “transaction”) between the synchronization system 100 and the client device 150 (e.g., “receiving, with the list of one or more changes to the file system, includes an updated transaction”): (Habouzit [0036] The server synch metadata 115 can have a synchronization token ("server synch token") for each time a synchronization operation was performed between the synchronization system 100 and a client device 150. The server snapshot 120 of synchronization meta on each client device 150 can have a synchronization token ("client synch token") corresponding to each time that a synchronization operation was performed between the synchronization system 100 and the client device 150.)

Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habouzit, a method of using the client synch token for identifying any changes in the synchronization to identify each transaction executed for the changes of file system as the result.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Besen and further in view of Kaplinger et al. US 2015/0026237, hereinafter Kaplinger.

As per claim 7, (Previously Presented) The system as recited in claim 1, the operations further comprising: 
(Howard in combination with Besen does not explicitly discloses a method of registering the first client device with a notification service to send the change notifications for changes made to the file system) registering the first client device with a notification service at the service computing device to configure the service computing device to send the change notifications for changes made to the file system to the first client device.

However, Kaplinger discloses a method of creating a new notification (e.g., “configure the service computing device to send a notifications) configured to notify an update (e.g., “changes made to the file system”) on the client mobile device: 
(Kaplinger [claim 15] The computer program product of claim 11, further comprising: creating a new notification in a server-to-client directory synchronized with the file sharing container of the client mobile device via the file sharing service, the new notification configured to notify the client mobile device of an update.)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Kaplinger, a method of creating a new notification to notify an update of the client file system because it keeps user(s) updated with latest changes of a shared filesystem, thus it improves user experiences.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kaplinger into the system of Howard and combined because, they are analogous art as being directed to the same field of endeavor, systems and methods for providing synchronization services of file system.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Besen and further in view of Kaplinger, Habouzit and Kluck et al., US 20160253352, hereinafter Kluck.

As per claim 8. (Previously Presented) The system as recited in claim 7, the operations further comprising: sending, to the service computing device the request for information related to the change to the file system, 
(Howard in combination with Besen and Kaplinger does not explicitly discloses) the request including a token, the token including a file system identifier and a prior transaction identifier that identifies a file system change that has already been processed by the first client device; 

However, Habouzit discloses a method of configuring the metadata server synch token can represent the most recent snapshot of the user data set(s) (e.g., “a file system change that has already been processed by the first client device”) where the synch token have an attribute that identifies the device type being synchronized (e.g., “the token including a file system identifier”): 
(Habouzit [0037] A synch token having a data set type can provide one way for a client to selectively control synchronization of user data set(s). The synch token can also have an attribute that identifies the device type being synchronized, and attributes of the device such as available memory, processing power, disk storage and communication bandwidth.
Habouzit [0040] “In operation 315, the client device 150 can download the most recent server synchronization token ("synch token") from the metadata server 110. The metadata server synch token can represent the most recent snapshot of the user data set(s) for a user across all of the client devices 150 of the user that have previously synchronized their user data sets with the synchronization system 100.”)
(Howard in combination with Besen and Kaplinger does not explicitly discloses a method of receiving a notification including an indication of the change to the file system and a token including an updated transaction identifier) and receiving, by the first client device, from the service computing device, the indication of the change to the file system and a token including an updated transaction identifier.  

However, Kluck discloses a method of synchronizing only portions of the file and associating the change with identifier called watermark, which is a numerical identifier assigned to each individual event that increments by one for each successive event (e.g., “indication of the change to the file system and a token including an updated transaction identifier”) that have been revised to the cloud to avoid duplication.
(Kluck [0017] Once the file is modified by the user locally via a client (even when the client is offline), the VFS commits and consolidates all the changes made by this and possibly other users to the file in the staging DB before synchronizing the changes to the cloud. Here, the VFS only synchronizes portions of the file that have been revised to the cloud to avoid duplication and only one copy of the file is maintained in the cloud at any time even when multiple users are editing the same file.
Kluck [0056] In some embodiments, each of the events has an associated identifier called watermark, which is a numerical identifier assigned to each individual event that increments by one for each successive event. When the VFS 102 requests new events from the cloud 108, that request will contain the watermark of the last event processed by the VFS 102)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kluck into the system of Howard and combined because, the teachings of Kluck, a method of synchronizing only portions of the file, allow one or more person work together to update a same project synchronically, resulting improved the productivity of business.

As per claim 9. (Currently Amended) The system as recited in claim 1, (Howard does not explicitly discloses a method of generating notification in the event of any changes to local/cloud file system) 
wherein the service computing device is configured to performreceiving, from the second client device associated with the second user, the change to the first file in the file system;  and in response to the change to the first file received from the second client device associated with the second user, and based on determining that the first client device is registered to receive change notifications for changes made to the file system, sending, to the first client device, a change notification that notifies the first client device of the change to the file system. 

However, Besen discloses a method of configuring LocalWATCHER and Cloud WATECHER for detecting any changes to a local/cloud filesystem and generate notification of those detected changes.



    PNG
    media_image2.png
    638
    827
    media_image2.png
    Greyscale


 (Besen [0092] “Local WATCHER 43 0 which result from the execution of SyncCLIENT software on a computing device. Briefly, the Local WATCHER 430 monitors and detects any changes to a watched local FileSystem 420 while the Cloud WATCHER 440 monitors and detects any relevant changes within Cloud FileSystem 460 resident in Cloud 450.”
(Besen [0114] “With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.”)

Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of the cited reference because the Besen’s method would have allowed in the system and method of Howard to implement functionality of notifying the changes of shared filesystem to users because it improves user experiences by letting users know of the most up-to-dated status of the shared contents in the cloud.

As per claim 10. (Currently Amended) The system as recited in claim 9, (Howard and combined do not explicitly discloses a method for maintaining stub data where hash in the stub data indicating during the synchronization process that there is a change to the file content to be deleted from the local storage on the client device ) 
the operations further comprising: receiving at least one change to the file content of the first file based on receiving an additional user input at the first client device; determining, based at least on a storage management policy, that the file is to be maintained as the stub file on the first client device; synchronizing the at least one change to the file content with the service computing device over the network; 
storing an updated hash in the stub data structure based on the at least one change to the file content; and indicating, based on the storage management policy and completion of the synchronizing, that the file content of the first file is to be deleted from the local storage on the first client device. 

However, Habouzit discloses a method of maintaining metadata to keep track of file system change events (i.e., “an updated hash in the stub data structure based on the at least one change to the file content”) as changes to a user data set may trigger synchronize down operation, or by a user adding, modifying, or deleting data in a user data set on the client device (i.e., “file is to be deleted from the local storage on the first client device”) file system.  (See also Habouzit [FIG.4] element 410, 415)
(Habouzit [0049] “Changes to the file system metadata can be made in response to file system change events as changes to a user data set on the client device file system 130 are being made. Changes to a user data set can be made during a synchronize down operation, or by a user adding, modifying, or deleting data in a user data set on the client device file system 130. In another embodiment, changes to the file system 130 can be determined by performing a scan of the file system 130 to search for changes to the file system 130 as compared against the synch metadata stored in the server snapshot 120 of the synch metadata on the client device 150.”) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Habouzit into the system of Howard and combined because, the teachings of Habouzit, a method of creating metadata to represent a file description including file name, hash of file on a client device file system improves identifying the current status of synch on the file that helps effectively working on collaborating with others in a business.

As per claim 11. (Previously Presented) The system as recited in claim 1, the operations further comprising: 
Howard discloses a method of synchronizing shared data between first and second client devices: determining that the list of one or more changes to the file system includes creation of the first file corresponding to the stub file by the second client device to add the first file to the file system, 
(Howard [0003] A method and/or computer system shares state scope data among client devices in a cloud-based file synchronization service, where the client devices are intermittently connected to the cloud-based file synchronization service. In response to a first client device requesting a current version of shared state scope data from a second client device, the cloud-based file synchronization service transmits a request to the second client device for the updated shared state scope data. The updated shared state scope data is stored in the cloud-based file synchronization service, and then transmitted to the first client device.)

Howard in combination with Besen do not explicitly discloses: wherein the adding or updating the metadata for the stub file on the first client device includes creating the stub data structure and adding the stub file metadata to the file system based on the list of one or more changes received from the service computing device. 

However, Habouzit discloses a method of maintaining synchronization metadata including a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file etc. (e.g., “adding the stub file metadata to the file system based on the list of one or more changes received from the service computing device”) (Habouzit [0031] Metadata about user data sets can include file system metadata and synchronization metadata. File system metadata can include a file ID, such as a POSIX file ID, a document ID, a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file, an identifier of the application and version of the application that modified the file, and a generation count for the file.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Habouzit into the system of Howard and combined because, file system metadata and synchronization metadata provides history of changes of file system including the most up-to-dated status of synchronization between the client devices. 

As per claim 12. (Currently Amended) The system as recited in claim 1, the operations further comprising: determining that the list of one or more changes to the file system includes a change to the file content of the first file corresponding to the stub file made by the second client device, 
(Howard in combination with Besen do not explicitly discloses) wherein the adding or updating the metadata for the stub file on the first client device includes adding an updated hash of the changed file content to the stub data structure and updating metadata values of the stub file metadata in the file system based on the list of one or more changes received from the service computing device.  
However, Habouzit discloses a method of maintaining synchronization metadata including a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file etc. (e.g., “the list of one or more changes received from the service computing device”)
(Habouzit [0031] Metadata about user data sets can include file system metadata and synchronization metadata. File system metadata can include a file ID, such as a POSIX file ID, a document ID, a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file, an identifier of the application and version of the application that modified the file, and a generation count for the file. For assets, such as purchased content that are already stored remotely at a service such as iTunes.RTM. or Amazon Cloud.RTM., metadata about the content can include a Universal Resource Locator (URL) that points to where the content is located.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Habouzit into the system of Howard because, file system metadata and synchronization metadata provides history of changes of file system including the most up-to-dated status of synchronization between the client devices. 

As per claim 13. (Currently Amended) The system as recited in claim 1, the operations further comprising: 
(Howard in combination Besen do not explicitly disclose) receiving from the service computing device a subsequent list of one or more changes to the file system; determining that the subsequent list of one or more changes to the file system includes deletion of the first file corresponding to the stub file from the file system by the second client device; and deleting the stub data structure and the stub file metadata from the file system.  

However, Habouzit discloses a method of deleting data on the client device file system during synchronize operation:
(Habouzit [0049] Changes to the file system metadata can be made in response to file system change events as changes to a user data set on the client device file system 130 are being made. Changes to a user data set can be made during a synchronize down operation, or by a user adding, modifying, or deleting data in a user data set on the client device file system 130.
Habouzit [0031] Metadata about user data sets can include file system metadata and synchronization metadata. File system metadata can include a file ID, such as a POSIX file ID, a document ID, a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file, an identifier of the application and version of the application that modified the file, and a generation count for the file.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Habouzit into the system of Howard and combined because, file system metadata and synchronization metadata provides history of changes of file system including the most up-to-dated status of synchronization between the client devices. 

As per claim 14. (Currently Amended) A method comprising: sending, by a first client device associated with a first user, to a service computing device over a network, a request for information related to a change to a file system associated with the first client device; receiving, by the first client device, from the service computing device, a list of one or more changes to the file system includinga change to a first file received, by the service computing device, froma second client device associated witha second user;, by the first client device, metadata for a stub file stored on a local storage on the first client device based at least partially on the received list of one or more changes, the stub file corresponding to the first file and including a stub data structure stored on the first client device, wherein file content of the first file

Claims 14 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 15.  (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a first client device, program the one or more processors to: send, by the first client device associated with a first user, to a service computing device over a network, a request for information related to a change to a file system associated with the first client device; receive, by the first client device, from the service computing device, a list of one or more changes to the file system including a change to a first file received, by the first service computing device, from a second client device associated with a second user;, by the first client device, metadata for a stub file stored on a local storage on the first client device based at least partially on the received list of one or more changes, the stub file corresponding to the first file and including a stub data structure stored on the first client device, wherein file content of the first file is stored by the service computing device at a storage over the network; receive, by the first client device, a user input to access the file content of the first file via a request directed to the stub file stored on the local storage of the first client device; intercept, by an operating-system-level component of the first application executing on the first client device, the request directed to the stub file, and redirecting, to the service computing device, the request directed to the stub file as a request for the file content of the first file; receive, by the first client device, from the service computing device, the file content of the first file in response to the redirected request for the file content of the first file; and  respond to the user input based on receipt of the file content of the first file from the service computing device..  
  
Claims 15 is analogous to claim 1 and is rejected under the same rationale as indicated above.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Besen and further in view of Habouzit and Kaplinger.
As per claim 16, (Currently Amended) The one or more non-transitory computer-readable media as recited in claim 15, 
(Howard discloses) the one or more processors configured to perform operations further comprising: receiving another change to the file content of the first file based on receiving an additional user input at the first client device; 
(Howard [0003] A method and/or computer system shares state scope data among client devices in a cloud-based file synchronization service, where the client devices are intermittently connected to the cloud-based file synchronization service. In response to a first client device requesting a current version of shared state scope data from a second client device, the cloud-based file synchronization service transmits a request to the second client device for the updated shared state scope data. The updated shared state scope data is stored in the cloud-based file synchronization service, and then transmitted to the first client device.)
 (Howard in combination with Kaplinger does not explicitly discloses a method of maintaining  stuff file to reference remote storage location for accessing the file)  determining, based at least on a storage management policy, that the file is to be maintained as the stub file on the first client device; 

However, Habouzit discloses a method of using file system metadata (i.e., “a storage management policy”) such as a file ID, a document ID, a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file, an identifier of the application and version of the application that modified the file, and a generation count for the file as well as Universal Resource Locator (URL) that points to where the content is located (i.e., “stub file”)
(Habouzit [0031] Metadata about user data sets can include file system metadata and synchronization metadata. File system metadata can include a file ID, such as a POSIX file ID, a document ID, a creation date of the file, a date that the file was last modified, an identifier of the device that last modified the file, an identifier of the application and version of the application that modified the file, and a generation count for the file. For assets, such as purchased content that are already stored remotely at a service such as iTunes.RTM. or Amazon Cloud.RTM., metadata about the content can include a Universal Resource Locator (URL) that points to where the content is located.)

Thus, one of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Habouzit because, hashing file content on the local storage with the remote storage unit may save limited storage space on the client device.

(Howard does not explicitly discloses a method of sending a notification with respect to a changes made to a file system)
synchronizing the another change to the file content with the service computing device over the network, wherein the service computing device sends a notification of the another change to the second client device; and indicating, based on the storage management policy and completion of the synchronizing, 

However, Kaplinger discloses that notification service establishes synchronization, while synchronization is established results in a corresponding change for the file sharing service (e.g., “sending a change notification”): 
(Kaplinger [0025] “When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG.1, the file sharing channel plugin 120D of the notification service 114 of FIG.1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2.”)
Thus, one of ordinary skill in the art would have motivated to use the teachings of Kaplinger, a method of creating a notification for user to inform that there is a change on the file system to notify with an update because the cited feature enhances user experiences on using the synchronization services.

(Howard does not explicitly discloses) that the file content of the first file is to be deleted from the local storage on the first client device; 

However, Habouzit discloses a method of deleting data on the client device file system during synchronize down operation as a result of changes made to a user data set during a synchronize down operation: 
(Habouzit [0049] Changes to the file system metadata can be made in response to file system change events as changes to a user data set on the client device file system 130 are being made. Changes to a user data set can be made during a synchronize down operation, or by a user adding, modifying, or deleting data in a user data set on the client device file system 130.)
Thus, one of ordinary skill in the art in the art would have combined the teachings of Habouzit because freeing up unused data from the local storage is an essential task to maintain limited storage space.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kaplinger and Habouzit into the system of Howard because, they are analogous art as being directed to the same field of endeavor, systems and methods for sharing data among client devices in a cloud-based file synchronization service. (See Howard par. [0003], Ancin [FIG.14], [FIG.15] and Kaplinger par. [0016], Habouzit [FIG. 1])

As per claim 17. (Currently Amended)  The one or more non-transitory computer-readable media as recited in claim 15, (Howard discloses) the one or more processors configured to perform operations further comprising: sending, by the first client device, to the service computing device,  
(Howard [0005] “FIG. 2 is a high level flow chart of one or more exemplary steps taken by one or more processors to share state scope data among multiple devices.”)

(Howard does not explicitly discloses a method of including token for identifying previous transaction) the request for information related to the change to the file system, the request for information including a first token, the first token including a file system identifier and a prior transaction identifier that identifies a file system change that has already been processed by the first client device; and receiving, by the first client device, from the service computing device, with the list of one or more changes to the file system, a second token including an updated transaction identifier.  
  
However, Habouzit discloses a method of including metadata server synch token represents the most recent snapshot of the user data set(s) (i.e., “information including a first token”) for a user across all of the client devices of the user that have previously synchronized their user data sets with the synchronization system: 
(Habouzit [0037] A synch token having a data set type can provide one way for a client to selectively control synchronization of user data set(s). The synch token can also have an attribute that identifies the device type being synchronized, and attributes of the device such as available memory, processing power, disk storage and communication bandwidth.
Habouzit [0040] In operation 315, the client device 150 can download the most recent server synchronization token ("synch token") from the metadata server 110. The metadata server synch token can represent the most recent snapshot of the user data set(s) for a user across all of the client devices 150 of the user that have previously synchronized their user data sets with the synchronization system 100.)

Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habouzit, a method of using the client synch token for identifying any changes in the synchronization to identify each transaction executed for the changes of file system as the result.

Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Besen further in view of Kaplinger.

As per claim 18, (Currently Amended) The method as recited in claim 14, further comprising: receiving another change to the file content of the first file based on receiving an additional user input at the first client device; determining, based at least on a storage management policy, that the file is to be maintained as the stub file on the first client device; 

(Howard in combination with Besen do not explicitly disclose) 
synchronizing the another change to the file content with the service computing device over the network, wherein the service computing device sends a notification of the another change to the second client device; and indicating, based on the storage management policy and completion of the a from the local storage on the first client device. 

However, Besen discloses a method of synchronizing shared contents of file system where edit/modify/create folders (i.e., “another change to the file content”) or changes made to the folder (See also Besen [FIG.2] element 212, 212a, 212b, 212c for synchronizing shared folder information among the plurality of computing devices. i.e., “first, second, third etc.)
(Besen [0063] “Consequently, a user may employ the computing device 150 to create or edit or otherwise utilize Cloud computing resources 135 to modify/create folders or files contained within folder 112-a. According to an aspect of the present disclosure, changes made to the folder 112-a, or changes made to any files or folders contained therein are automatically synchronized with folder 112 on personal computer 110.”)

Furthermore, Kaplinger discloses that notification service establishes synchronization, while synchronization is established results in a corresponding change for the file sharing service (e.g., “sending a change notification”): 
(Kaplinger par. [0025] “When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG.1, the file sharing channel plugin 120D of the notification service 114 of FIG.1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2.”)

Thus, one of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to combine teachings of Besen and Kaplinger into the system of Howard, a method of creating a notification services for users to notify file system updates, in order to enhance user experiences and sharing contends over the cloud-based file system as well.

As per claim 19.  (Currently Amended) The method as recited in claim 14, further comprising: 
(Howard does not explicitly discloses a method of using token to identify changes on the file system on every transaction) sending, by the first client device, to the service computing device, the request for information related to the change to the file system, the request for information including a first token, the first token including a file system identifier and a prior transaction identifier that identifies a file system change that has already been processed by the first client device; and receiving, by the first client device, from the service computing device, with the list of one or more changes to the file system, a second token including an updated transaction identifier.  
  However, Habouzit discloses a method of using “server synch token” and “client synch token” (e.g., “another token”) that corresponding to each time that a synchronization operation was performed (e.g., “transaction”) between the synchronization system 100 and the client device 150 (e.g., “receiving, with the list of one or more changes to the file system, includes an updated transaction”): 
(Habouzit [0036] The server synch metadata 115 can have a synchronization token ("server synch token") for each time a synchronization operation was performed between the synchronization system 100 and a client device 150. The server snapshot 120 of synchronization meta on each client device 150 can have a synchronization token ("client synch token") corresponding to each time that a synchronization operation was performed between the synchronization system 100 and the client device 150.)

Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habouzit, a method of using the client synch token for identifying any changes in the synchronization to identify each transaction executed for the changes of file system as the result.

As per claim 20.  (Previously Presented) The method as recited in claim 14, further comprising 
(Howard does not explicitly discloses) registering the first client device with a notification service at the service computing device to configure the service computing device to send the change notifications for changes made to the file system to the first client device.  
However, Kaplinger discloses a method of creating a new notification (e.g., “configure the service computing device to send a notifications) configured to notify an update (e.g., “changes made to the file system”) on the client mobile device: (Kaplinger [claim 15] The computer program product of claim 11, further comprising: creating a new notification in a server-to-client directory synchronized with the file sharing container of the client mobile device via the file sharing service, the new notification configured to notify the client mobile device of an update.)

Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention, would have motivated to combine the teachings of Kaplinger, a method of creating a new notification to notify an update of the client file system because it keeps user(s) updated with latest changes to the shared file system, which improves user experiences.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

COORDINATING FILE SYNCHRONIZATION BETWEEN A SYNC ENGINE AND ANOTHER APPLICATION THAT SUPPORTS DOCUMENT COLLABORATION (Nichols et al., US 2017 /0017551) - A synchronization engine detects a notification of a change to a file and determines whether an application associated with the file has indicated that the file is to be synchronized by the application



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154       
/HOSAIN T ALAM/      Supervisory Patent Examiner, Art Unit 2154